DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN103472632A) as IDS provided.

    PNG
    media_image1.png
    205
    806
    media_image1.png
    Greyscale

Regard to claim 1, Zhang discloses a display panel, defined with a first region 210 and a second region 220, and comprising: 
an array substrate 320; 
a color substrate 310 disposed on the array substrate [0004]; 
liquid crystal disposed between the array substrate and the color substrate [the display device is preferably a liquid crystal display device (that is, liquid crystal molecules are filled between the two substrates of the pair of cells) [0075]]; 
a sealant frame 350 disposed around the liquid crystal [a bezel glue 350 is provided at the edge of the box of the array substrate 320 and the color filter substrate 310]; and 
supporting columns (spacers 340/340) disposed between the array substrate and the color substrate, and arranged at intervals, 
wherein 
upper surfaces of the supporting columns 340/360 contacting the color substrate 310 are supporting surfaces; 
wherein 
a sum of areas of the supporting surfaces of the supporting columns of a unit area in the first region 210 is greater than a sum of areas of the supporting surfaces of the supporting columns of a unit area in the second region 220.  

Regard to claim 2, Zhang discloses the display panel, wherein the areas of the supporting surfaces of the supporting columns in the second region 220 are all less than the areas of the supporting surfaces of the supporting columns in the first region 210.  

Regard to claim 8, Zhang discloses the display panel, wherein the first region 210 is disposed around the second region 220.  

2.	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 7375788).

    PNG
    media_image2.png
    323
    1033
    media_image2.png
    Greyscale

Regard to claim 1, Chiang et al. disclose a display panel, defined with a first region [with photo spacers 152] and a second region [with photo spacers 151], and comprising: 
an array substrate [a second substrate 19 comprises a plurality of electrodes]; 
a color substrate [a first substrate 11 has a color filter layer 123] disposed on the array substrate; 
liquid crystal 17 disposed between the array substrate and the color substrate; 
a sealant frame 18 disposed around the liquid crystal 17; and 
supporting columns 151/152 disposed between the array substrate and the color substrate, and arranged at intervals, 

upper surfaces of the supporting columns contacting the color substrate are supporting surfaces; 
wherein 
a sum of areas of the supporting surfaces of the supporting columns of a unit area in the first region is greater than a sum of areas of the supporting surfaces of the supporting columns of a unit area in the second region (see Fig. 2).  

Regard to claim 2, Chiang et al. disclose the display panel, wherein the areas of the supporting surfaces of the supporting columns in the second region are all less than the areas of the supporting surfaces of the supporting columns in the first region (Fig. 2).  

Regard to claim 3, Chiang et al. disclose the display panel, wherein an arrangement density of the supporting columns in the second region is less than an arrangement density of the supporting columns in the first region (see Fig. 2).  

Regard to claim 7, Chiang et al. disclose the display panel, wherein the intervals among the supporting columns 151 in the second region are increased gradually (see Fig. 2).

Regard to claim 8, Chiang et al. disclose the display panel, wherein the first region [with photo spacers 152] is disposed around the second region [with photo spacers 151].  

Regard to claim 9, Chiang et al. disclose the display panel, wherein the areas of the supporting surfaces of the supporting columns are decreased gradually from the first region to the second region (see Fig. 2).  

Regard to claim 10, Chiang et al. disclose the display panel, wherein the intervals among the supporting columns are increased gradually from the first region to the second region (see Fig. 2).  

3.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 20190196241).


    PNG
    media_image3.png
    370
    595
    media_image3.png
    Greyscale

Regard to claim 1, Yin et al. disclose a display panel, defined with a first region 14b and a second region 14a, and comprising: 
an array substrate [a TFT substrate 12]; 
a color substrate [a CF substrate 11] disposed on the array substrate; 
liquid crystal 14 disposed between the array substrate and the color substrate; 
a sealant frame 15 disposed around the liquid crystal; and 
supporting columns 13 disposed between the array substrate and the color substrate, and arranged at intervals, 
wherein 
upper surfaces of the supporting columns 13 contacting the color substrate are supporting surfaces; 
wherein 
a sum of areas of the supporting surfaces of the supporting columns of a unit area in the first region 14b is greater than a sum of areas of the supporting surfaces of the supporting columns of a unit area in the second region 14a.  

Regard to claim 2, Yin et al. disclose the display panel, wherein the areas of the supporting surfaces of the supporting columns in the second region 14a are all less than the areas of the supporting surfaces of the supporting columns in the first region 14b.  
 

    PNG
    media_image4.png
    201
    707
    media_image4.png
    Greyscale

Regard to claim 4, Yin et al. disclose the display panel, wherein the areas of the supporting surfaces of the supporting columns in the first region are decreased gradually (see Fig. 6).  

Regard to claim 5, Yin et al. disclose the display panel, wherein the intervals among the supporting columns in the first region are increased gradually.  

Regard to claim 6, Yin et al. disclose the display panel, wherein the areas of the supporting surfaces of the supporting columns in the second region are decreased gradually (see Fig. 6).  

Regard to claim 7, Yin et al. disclose the display panel, wherein the intervals among the supporting columns in the second region are increased gradually.  

Regard to claim 8, Yin et al. disclose the display panel, wherein the first region 14b is disposed around the second region 14a.  

Regard to claim 9, Yin et al. disclose the display panel, wherein the areas of the supporting surfaces of the supporting columns are decreased gradually from the first region to the second region.  

Regard to claim 10, Yin et al. disclose the display panel, wherein the intervals among the supporting columns are increased gradually from the first region to the second region.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1,	Claims 1-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20180180921) in view of Zhang (CN103472632A) as IDS provided.

    PNG
    media_image5.png
    528
    694
    media_image5.png
    Greyscale

Regard to claim 1, Lu discloses a display panel, defined with a first region X2 and a second region X1, and comprising: 
an array substrate; a color substrate disposed on the array substrate [the two substrates may be one color filter substrate and one array substrate respectively [0048]-[0049]].
liquid crystal 21 disposed between the array substrate and the color substrate; 
a frame disposed around the liquid crystal [a non-display area Y surrounding the display area X]; and 
supporting columns 02/03 disposed between the array substrate and the color substrate, and arranged at intervals [a plurality of main photo spacers 02, a plurality of first subsidiary photo spacers 03],
wherein 
upper surfaces of the supporting columns contacting 02/03 the color substrate are supporting surfaces; 
wherein 
a sum of areas of the supporting surfaces of the supporting columns of a unit area in the first region X2 is greater than a sum of areas of the supporting surfaces of the supporting columns of a unit area in the second region X1.  

Lu fails to disclose a sealant frame disposed around the liquid crystal.

Zhang teaches a sealant frame [the frame glue 170] disposed around the liquid crystal.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lu disclosed with a sealant frame disposed around the liquid crystal for provided at the edge of the box of the array substrate and the color filter substrate [0069] as Zhang taught.

Regard to claim 2, Lu discloses the display panel, wherein the areas of the supporting surfaces of the supporting columns in the second region are all less than the areas of the supporting surfaces of the supporting columns in the first region.  

Regard to claim 3, Lu discloses the display panel, wherein an arrangement density of the supporting columns [in X1 region, only spacers 02 contact both substrates] in the second region is less than an arrangement density of the supporting columns in the first region [in X2 region, spacers 02 and 03 contact both substrates; therefore more density in X2 region].  

Regard to claim 4, Lu discloses the display panel, wherein the areas of the supporting surfaces of the supporting columns in the first region X2 are decreased gradually [the first subsidiary photo spacers 03 arranged in the sets of the photo spacers 03 in the annular area X2 have density which decreases gradually in a direction from a periphery of the display area X towards a center of the display area X [0045]].

Regard to claim 6, Lu discloses the display panel, wherein the areas of the supporting surfaces of the supporting columns in the second region are decreased gradually [the density of the first subsidiary photo spacers in the sets of the photo spacers in the annular area X2 decreases gradually along the direction from the periphery of the display area X towards the center of the display area X [0045]].

Regard to claim 8, Lu discloses the display panel, wherein the first region X2 is disposed around the second region X1.  

The display panel as claimed in claim 9, wherein the areas of the supporting surfaces of the supporting columns are decreased gradually from the first region X1 to the second region X2 [the density of the first subsidiary photo spacers in the sets of the photo spacers in the annular area X2 decreases gradually along the direction from the periphery of the display area X towards the center of the display area X; the density of the first subsidiary photo spacers in the sets of the photo spacers in the annular area X2 decreases gradually along the direction from the periphery of the display area X towards the center of the display area X [0045]].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuura et al. (US 20150036093) disclose a liquid crystal display element including substrates opposed to each other and the spacers 30, 31, and 32 deposited in the same process by using the same material. The main spacers 30 are disposed to be spaced from each other in, for example, the display region 16. The outer edge spacer 31 is disposed along the outer side portion of the sealed portion 14 at the position of the outer edge of the counter substrate 13, and is formed to be, for example, wider than the main spacers 30. The auxiliary spacers 32 are disposed to fill the voids S formed between the outer side portions of the corner portions 19 and the substrates 12 and 13, that is, in the present embodiment, between the corner portions 19 and the outer edge spacers 31.

Yamamoto et al. (JP 2002350857) disclose a liquid crystal display element comprising pillar spacers 18 on light shielded parts of at least one side of two sheets of substrates and protruded difference parts 28 in level are formed at equal intervals on the outer periphery outsides the display region of the substrate 12 with spacers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871